FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                               BILL OF COSTS
                         Court of Appeals No. 12-13-00165-CV

                                 Trial Court No. 9,140

Susan Jackson Holden and Terry Holden

Vs.

Charles Lyle Holden, as the Independent Executor of the Estate of Rosie
Eunice Holden, Deceased
DOCUMENTS FILED                        AMOUNT       FEE PAID BY
Motion fee                                 $10.00   John G Meazell
Clerk's record                              $2.00   JOHN G. MEAZELL
Motion fee                                 $10.00   John Meazell
Motion fee                                 $10.00   John Meazell
Motion fee                                 $10.00   John Meazell
Motion fee                                 $10.00   John Meazell P.C.
Motion fee                                 $10.00   John Meazell P.C.
Reporter's record                         $877.50   Defendants
Clerk's record                            $187.00   Laura Pate
Filing                                    $100.00   John Meazell
Indigent                                   $25.00   John Meazell
Supreme Court chapter 51 fee               $50.00   John Meazell
TOTAL:                                  $1,301.50

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 7th day of April 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk